Action Plan for Energy Efficiency: Realising the Potential (debate)
The next item is the report by Fiona Hall, on behalf of the Committee on Industry, Research and Energy, on the Action Plan for Energy Efficiency: Realising the Potential.
rapporteur. - Mr President, I would like to begin by thanking the shadow rapporteurs very much for their good collaboration on this report.
Energy efficiency is vital for cutting carbon emissions, enhancing security of supply and boosting economic efficiency. In October 2006 the Commission produced an action plan for energy efficiency, proposing a 20% improvement in energy efficiency by 2020 and setting out 10 priority areas for action. These ranged from appliances to buildings and transport and included financial incentives, energy efficiency awareness and much more. EU Heads of State endorsed the Commission's action plan last March and energy efficiency made the headlines because Chancellor Merkel declared that inefficient incandescent light bulbs should be banned.
Now it is the Parliament's turn to assess the action plan. I hope that our report will send out a strong signal about what MEPs want to see happen on energy efficiency. The first signal that this report makes is that some of the Commission's proposals do not quite go far enough. I would like to give three examples. Firstly, the proposal to revise the Energy Performance of Buildings Directive: the Commission proposes minimum energy performance requirements for buildings and for building components, which is good. Buildings are key to cutting energy demand. Over 40% of the energy we use is consumed in buildings and 75% of the buildings standing today will still be here in 2050, so we need to tackle energy efficiency in existing buildings as well as in new stock. But we should not just be lowering the 1 000 m2 threshold in the Energy Performance of Buildings Directive - we should be getting rid of it altogether and applying the Directive to all buildings requiring heating and cooling, regardless of size. We also need to bring forward the deadline for a passive house standard for residential and non-residential buildings across Europe. It is not good enough just to have this as a medium-term goal.
Secondly, on appliances, Parliament's report welcomes the proposal to put in place minimum energy performance requirements coupled with a dynamic system of energy labelling, to keep up with advances in technology. But our report calls on the Commission to come forward with a one-watt performance requirement for standby, and to carry out an analysis of the potential energy savings to be made from eliminating standby altogether. Our report also urges the Commission to set a timetable for taking completely off the market some very energy-inefficient items of equipment, such as patio heaters.
Thirdly, the report calls for more help for small businesses, which are particularly affected by rising fuel prices and in need of energy efficiency. Unfortunately, both the EU and national financing schemes tend to be complex. It is fine if you are a big company, but if you are a microbusiness with a handful of employees, you do not have the capacity to access complex programmes. Small businesses need to be treated like domestic households and offered simple schemes and up-front money.
So that is the first message of the report: that we need to go a little further. The second big message is that there has been a failure by both the Commission and national governments to implement existing energy efficiency legislation. The Commission's action plan for saving 20% by 2020 is not a stand-alone plan. It builds very heavily on previous legislation, and the implementation of this legislation has been a disgrace. The Buildings Directive has only been properly transposed by a handful of Member States. Six months after the 30 June deadline, a third of Member States have still not submitted their national energy efficiency action plans. The Commission has not put in place all the 20 extra staff it said were necessary to deliver energy efficiency commitments and, for that reason, the timetable on the action plan has slipped.
I would, however, like to thank the Commission for responding in a very positive and constructive manner to the criticisms voiced in this report and, in particular, the exchange of letters between Commissioner Piebalgs and Ms Niebler, which has brought an update to Parliament on the situation.
Member of the Commission. - Mr President, I would very much like to thank Ms Hall for a very timely and important report.
We are definitely concentrating our efforts not only on the implementation of current legislation but on actually delivering our agenda of energy efficiency action plans. I would like to mention that we have also achieved sustainable successes. This week we launched the Covenant of Mayors, in which more than a hundred cities are now participating. We have now adopted in the College a renewable energy directive which indirectly strengthens energy efficiency. We adopted the proposal for CO2 reduction in the non-ETS sector. We adopted a proposal for emissions from cars. I could name more very strong measures, where the Commission has delivered. We have not only delivered on issues of legislation. Sustainable Energy Week is a good example of how the Commission policy of promoting energy efficiency and renewables is bearing fruit.
I believe that we should strengthen implementation. The Commission has started launching 59 infringement cases for non-timely implementation. Today, 42 infringement cases are running. The Commission will continue to work on this and will also check all the legislation on compliance. The European Commission is strongly focused on this. I believe the current legislative proposal on ETS, on non-ETS and on renewables will definitely make the Member States put more emphasis on energy efficiency.
Concerning the energy efficiency action plans, we had rather a lukewarm start. I wrote to ministers reminding them about their duty to report and to make qualitative plans and now 21 out of the 27 Member States have done so. We have made a preliminary analysis of energy efficiency action plans, which are part of the package and sometimes a bit overshadowed by the legislative efforts. I believe that it is right that we continue to do this.
On the issues Ms Hall mentioned, a recasting of the Buildings Directive is in this year's work plan. We are now in the final stages of defining energy performance in appliances. We will also change the Labelling Directive. We are in fact following all the requests that the European Parliament has made of us.
But I believe this directive also offers very good guidelines for the Commission to follow, because it is very concrete. I could say in some cases things are better and in some cases worse. I really believe that we are paying attention, but we could pay more attention. We will definitely deliver. This report will not stay on the shelf but we will use it as working document. I will be continually updating Parliament on how we are proceeding in the area of energy efficiency.
draftsman of the opinion of the Committee on the Environment, Public Health and Food Safety. - (EL) Mr President, Commissioner, ladies and gentlemen, the report is complete and coherent. In the opinion of the Committee on the Environment, Public Health and Food Safety, we have emphasised the important issues. By general admission, the improvement of energy efficiency is the fastest, most sustainable and most economical way to reduce greenhouse gas emissions and improve energy efficiency. We ought to encourage research and eco-innovation through the development of energy-efficient technologies, without, however, ignoring the need for a shift in our consumer habits. We have emphasised the potential role of the public sector in achieving European targets by choosing energy-efficient products and services.
I should point out that as European citizens we can all contribute to the effort, as much in terms of mapping out policies as in implementing existing legislation, through the choices we make in our everyday lives.
on behalf of the PPE-DE Group . - Mr President, I agree with Ms Hall when she points out in her report that energy efficiency is the most cost-effective and immediately available tool in the battle to cap greenhouse gas emissions.
Yes, the Commission is right when it states in its action plan on energy efficiency that, more than anything, political will and engagement at national, regional and local level are necessary if the objectives here are to be achieved.
The whole report has been rightly critical of both the Commission and Member States for not doing more to implement existing energy-efficiency legislation. This pressure has resulted in the Commissioner augmenting his staff in the area of energy efficiency and, I understand, setting up a special unit to follow up on the energy efficiency plan, underscoring the priority the Commission is finally giving to energy efficiency in order to contribute to a reduction of our CO2 emissions and to help tackle the critical issue of climate change.
However, Parliament's report shows that progress on Member States submitting their national energy efficiency plans is still lamentably slow and I would ask the Commission to continue to put pressure on them.
Even in Bali, Europe was criticised for not giving enough emphasis to the area of energy efficiency and our efforts to reduce our CO2 emissions. We need a mixture of legislative and market-based responses. For instance, if all EU lighting switched to new technologies, there would be massive savings on energy. Fifty million barrels of oil would be saved and CO2 emissions would be reduced by 28 million tonnes per annum.
We await the revision of the Energy Efficiency Labelling Directive from the Commission this year, as the current A to G scheme for household appliances allows no further room for increased energy efficiency and, while very clear and consumer friendly, it is now creating marketing problems for genuinely more efficient products as it has reached its limit. Many appliances are classed as A+ or A++, categories that do not even exist. On the other hand, there are currently 188 million household appliances in the EU that are over 10 years old and are frighteningly inefficient.
I thank Ms Hall for her wide-ranging report and I commend it to colleagues.
on behalf of the PSE Group. - (PL) Mr President, Commissioner, the report by Ms Hall, whom I congratulate on her complex approach, draws attention to a significant delay on the part of the Member States and the Commission in implementing existing legislation in this area.
The efficient use of primary energy depends on improved efficiency in converting it into electricity, on the introduction of standards for minimum energy end consumption, on the widespread thermo-modernisation of buildings, on the widespread introduction of co-generation by eliminating administrative barriers, and on the reduction of energy transfer losses and losses due to friction.
The report also highlights the global scale of the problem and the need to cut greenhouse gas emissions. Housing accounts for some 40% of all energy consumption, and thermo-modernisation could reduce its intake by at least half, i.e. 20% of all energy consumed. Furthermore, co-generation, together with the reduction of energy transfer losses, can double energy efficiency. Taken together, the potential savings in primary energy achievable through the use of known technologies, namely thermo-modernisation and co-generation, can be estimated at around 25% to 30%, with an equivalent reduction in CO2 emissions.
The paradox, however, is that the implementation of these plans may be held back by later European Commission regulations, specifically restrictive CO2 emission standards which, in the case of older power stations and heating plants in need of modernisation, raise production costs and reduce the possibilities for modernisation investments.
Another aspect of the global nature of the problem is the need to draw up common standards of environmental suitability applicable both within the European Union and in its partner countries. That is a precondition both for beneficial cooperation and for fair competition on world markets.
on behalf of the ALDE Group. - (DE) Mr President, may I begin by thanking and congratulating my colleague Fiona Hall, who has come up with the right response to a very important and judicious fundamental initiative from the Commission. I must praise Commissioner Piebalgs for having put himself at the head of those who are committed to energy efficiency, because energy efficiency is undoubtedly one of the main sources of self-sufficiency with regard to energy supply. It is also a source of innovation, for if we do everything we are proposing in the report, we shall establish ourselves well ahead of the field, even on a global scale, in terms of innovation and the objectives of the Lisbon Process.
Be that as it may, I am struck by the immoderate criticism of people's lifestyles at some points in the report. Let me just cite one example: paragraph 16 baldly asserts that the Commission should take certain appliances off the market. A specific reference is made to patio heaters or Heizpilze - 'heat toadstools', as some people call them in Germany. Hysteria about climate change does sometimes bring out veritable totalitarian traits!
We have just managed to evict smokers from cafés. I believe that was the right thing to do, and I have no problem with it. Many landlords have now acted shrewdly and have put up these patio heaters outside. A new culture has developed. People have started to have convivial evenings outside, where they can smoke, and now along come the European politicians, we few individuals here, and tell 490 million people how they can and cannot spend their leisure hours. We are trying to change lifestyles again. I do not think our citizens will put up with this for much longer.
It is right that the aims of climate protection should be writ large, but we really must ask ourselves whether we should be seeking to regulate the details of people's lifestyles. Or do we want to outlaw patio heaters at the Christmas markets that we know from Germany and - yes, Claude - from Luxembourg as well as from Belgium and Austria? We would all be well advised not to forget our fellow citizens and to avoid interfering in such a pleasant aspect of society as people's personal lives.
on behalf of the UEN Group. - (PL) Mr President, Commissioner, to this day homo sapiens has been causing serious damage to the environment, of which he himself is the most important element. To a considerable extent this is due to energy use, and Ms Hall's report on the rational use of energy is therefore most welcome.
I particularly appreciate the fact that the report deals with the demands to be made with respect to buildings. The highest standards of energy efficiency and thermo-insulation must apply not only to new buildings but also to renovated building stock.
The next thing is to use lighting based on LEDs, which are energy-saving and long-lasting. Many domestic electrical appliances could also consume much less energy during use, and energy waste caused by keeping appliances on stand-by must also be avoided.
I am in favour of tax incentives for rational energy consumption. Educating the public on energy issues is also very important and should begin in childhood. These are things we must do if our planet is to have a future.
on behalf of the Verts/ALE Group. - Madam President, the Hall report is ringing the alarm bells. We are in the middle of Sustainable Energy Week and, however positive this event is, it should not divert attention from the fact that what governments, in particular, have achieved over the last two or three years on energy efficiency is extremely disappointing. Not implementing legislation, sending energy efficiency action plans which are not action plans but just a compilation of some sort - that is ridiculous!
I call on the pride of prime ministers. Come on, prime ministers! You come to Brussels in March one year after the historic summit where you prime ministers have given a lot of speeches about the priority of priorities being energy efficiency, and then you come one year later and you have achieved almost nothing as governments!
I think we should all join forces to urge governments forward. The Commission must also approve and take new initiatives on building on CHP and on labelling electricity savings.
Finally, on my good friend Schatzi:
(DE) The only one being dopey around here is you, because there were Christmas markets long before patio heaters were invented, and I believe Parliament is perfectly within its rights at least to ask how inconsistent we are being on climate change. It is not a matter of interfering with people's lifestyles; it is a matter of applying pressure to a wound, which is what this House must do if we intend to heal it.
on behalf of the IND/DEM Group. - (SV) Madam President, there is general agreement in the EU that we need to reduce emissions of greenhouse gases in order to stem climate change, but this must not lead to a bureaucratic society without freedom and dynamism.
Two basic principles apply here: we must set targets for emissions for each country and then leave it to those countries and the market to attain the targets in free competition, and we must internalise the cost of emissions by pricing emission rights at sufficiently high levels. Emissions will then be automatically taken into account in the billions of economic decisions taken every day around the world by households and businesses. Then households will of their own accord choose energy-saving light bulbs, car manufacturers will produce vehicles with low fuel consumption, property developers will build passive houses, energy producers will produce energy with low emissions. It will then pay to carry out research and development in the field.
But the EU must not introduce bans and detailed regulations. We therefore have to say 'no' to a ban on patio heaters, and we say 'no' to tax concessions for building demolitions and to the public funding of energy-saving.
(EL) Madam President, Commissioner, I should firstly like to congratulate the rapporteur, Mrs Hall, on her bold, holistic approach to the issue of energy efficiency, which goes beyond the European Commission's proposals.
Given today's energy situation, energy efficiency is the most effective tool in combating climate change, as the system of trading greenhouse gas emissions has not yet produced the desired results.
As for energy efficiency, emphasis must be placed on the construction sector, which is responsible for consuming more than 40% of our energy. In Greece the construction sector consumes about one third of the total energy resources and contributes 40% of carbon dioxide emissions. Nonetheless, Greece has yet to incorporate into national law the Directive on the Energy Performance of Buildings; it was recently censured by the European Court of Justice for this, and was also listed among the 10 countries which have not yet produced a national action plan for energy efficiency. However, although the harmonisation of national legislation with that of the Community is essential, it is not enough if we are to reach our desired objectives. I am pleased that the Commissioner emphasised that the EU must insist as far as possible on a more coherent implementation of the energy objectives by all Member States.
The measures and incentives suggested in the report, such as access to energy efficiency funding by the Structural Funds, an increase in the minimum percentage allocated under the Structural Funds and the Cohesion Fund, tax incentives and, most of all, VAT reduction on energy-efficient homes and SMEs, can be extremely helpful to this end.
The climate change target cannot be attained in isolation but by all the Member States together. If we want the EU to continue to be in the vanguard of this effort and to negotiate strongly with other states, we must make it a priority to close the gap between those countries playing a leading part and those lagging behind.
(PL) Commissioner, I congratulate you on the measures taken. Europe's most important problem today is energy use and its impact on the climate. It is more important for Europe today than food production - that we can be sure of. After checking carefully, I find that all of the last eight Council Presidencies made it a priority, and some made it priority number one. But if energy issues are so important, they must receive commensurate funding. Otherwise we shall go on mouthing empty phrases with nothing to back them up.
We know how much added value can be generated when we in the European Union all pull together. If we share our experience, choose the best solutions and combine them, we can be certain of great progress. So the question is: are we prepared to spend joint European funds on research, technologies, innovation and development in the energy sector?
The energy efficiency we are talking about - suitability and savings - is even more important than renewable energy or clean coal. Yet out of a total budget of a thousand billion euro, only a few hundred million over seven years is allocated to joint European research and development programmes.
I call on the Commissioner, the European Commission and the European Council to rethink the matter and choose the path of rapid technological development before imposing very severe emission standards.
Today in this House we are once again discussing important energy issues, which comes to prove that addressing energy problems in their interplay with climate change is one of the highest priorities of European institutions. Ms. Fiona Hall's excellent and comprehensive report also bears evidence to that.
Energy efficiency is definitely one of the pillars that will underpin our energy policy for a long time to come. European citizens realise their role and the role of energy efficiency in terms of achieving the goals of climate stabilisation and a future of more energy security. Therefore, in the presence of public support and a favourable political situation, I encourage the Commission to show even more initiative, use all mechanisms to influence behaviour so as to ensure that the ambitious 20 per cent goals are met and that the benefits of energy efficiency can be felt by every European.
At the same time, if our ultimate goal is to save the planet from catastrophic climate change while having a energy-secure and competitive Europe on the global market, then the remaining 80 per cent of energy should be given adequate attention. These 80 per cent include nuclear energy which is currently underestimated and continues to be overshadowed by apprehensions and dogma over the past two decades. The need to pool together all of our wisdom and common sense to overcome this and start discussing nuclear energy openly and clearly as business and an opportunity which mankind and Europe cannot afford to miss. All of us in this Chamber have the political responsibility to make this happen.
(NL) I am very pleased to be allowed to speak using the catch-the-eye procedure. This debate on Ms Hall's report has clearly shown that we need to move more quickly. There are so many opportunities for energy efficiency. It is what we in the Netherlands call a 'low-hanging fruit': if we seize these opportunities, then we can very quickly help to achieve the common targets we have set ourselves and that we reiterated in Bali and confirmed again in the Commission's package of 23 January. Mr Piebalgs played a very important role here.
In the Committee on Regional Policy we noted - and Mr Buzek mentioned this - that in the period up to 2006 it was perfectly possible to prioritise energy and energy efficiency among the aims of the Structural Funds, yet only 1.16% was actually spent on this. Now, Mrs Hübner announced in discussions with the Regional Policy Committee last week that the regulation was to be revised and greater priority given to these issues in the 2007-2013 programmes. So my conclusion here is that we need to move faster and make better use of the existing instruments at European level.
Member of the Commission. - Madam President, I would like to thank Members of Parliament for a very substantial debate. As I said, it is the Commission's ambition to follow the energy efficiency action plan. I know sometimes you wish that we would move faster, but there are some steps that we should also take - better regulation, public consultation and impact assessment. Everything takes time. I believe we need a debate about regulation and also incentives. I think both should be in balance but both instruments should be used.
Today I met a Minister from Montenegro. They have an excellent energy strategy developed until 2025, but I urged him to go very strongly for regulation, because this is a country which will have a huge increase in its buildings. They will not deter investors if they set an extremely tough requirement for the immediate reintegration of renewable energies. All standards and the country will benefit. Otherwise, the taxpayers will pay for additional energy supplies.
So I believe ambition is needed. We have set out new guidelines on the budget issue. We need to make much more effort to establish when state aid for new technologies, energy efficiency and renewables is to be applied. We are also working on an international platform for energy efficiency that could create synergies at international level. However, budgetary authority lies not only with the Commission but also with Parliament.
I am very grateful for the work Mr Buzek did for the seventh Framework Programme. I think that we still have substantial means. It is also part of your good work and the work of this House. An increase in the budget or redistribution is a much more complex issue, one I cannot answer. I would not mind additional money in my colleagues' budget - Mr Potočnik's budget or the external relations budget - but it should be seen in common in the budget debate.
So I thought this an excellent report. It is not always very kind to the Commission but it is not about kindness. We are speaking about energy efficiency and ambitions will definitely be high on the Commission's side as well.
rapporteur. - Madam President, I would like to thank colleagues for their positive and supportive comments, and also to say again that I appreciate that the Commission is being very constructive in response to the criticism from Parliament.
I would just like to take up two points. First, I think it was indeed a shame that there was not more attention paid to the Commission's assessment of the energy efficiency action plans that came out with the energy package last week because it was a very worryingly downbeat assessment. It is clear that national governments are still not being ambitious enough in their action plans. They are not looking ahead to the 20% target and, to quote the Commission, there exists a 'considerable gap' in certain Member States 'between the political commitment to energy efficiency ... and the measures adopted'. I think that this is worrying.
Secondly, the fact that we now have the Renewables Directive and the targets therein means that energy efficiency has never been more important. If we are going to reach the 20% binding target across the EU, we have to keep energy demand under control. We can only do 20% if the 100% of the total amount of energy use is something that is reduced rather than being allowed to increase.
So I hope this report does mark a new beginning and that it marks the start of a closing of the gap between political rhetoric on energy efficiency and its actual implementation.
The debate is closed.
The vote will take place tomorrow, Thursday 31 January 2008.
Written statements (Rule 142)
I welcome the drafting of this report and the global approach it proposes to energy efficiency in the European Union, in terms of its topics and geography. It is important that we should be speaking today of an action plan and its details; this shows that we are taking concrete steps in this direction.
As rapporteur on regional cooperation in the Black Sea region, I would like to stress the importance of energy efficiency in this region in order to achieve the energy security goal and to decrease dependency on energy sources.
I also appreciate the international approach to the topic and the examination of global challenges. As such, I welcome the European Parliament's awareness of the fact that in the future Russia will be unable to meet the internal and contractual demand for gas, and that it expresses its concern in this regard.
This prompts us to reiterate to the European institutions the importance of two major objectives: increased substitution of EU energy imports with other sources, effective ways of ensuring security of supply, and the need to promote energy reform in the Black Sea region and in EU-neighbouring countries with a view to creating a transparent and sustainable energy sector.
in writing. - The Plan of Action was targeting 20 % efficiency by 2020 is an ambitious plan but a necessary one. On the other hand, it is useless to set targets if there isn't a will to achieve them. For instance, out of a total of 21 actions scheduled for completion by 2007 only three were completely finalised. This is a dismal record. It is true that many others are in progress but nonetheless a percentage which is less than 15 % of completed projects is not something to be proud of.
I am ashamed to say that in me country, Malta, the issue has not been tackled seriously. In an island where the sun and wind exist in abundance one would have expected that full use would be made of these two elements.
Regarding solar energy very few private, commercial and public buildings make use of this alternative energy.
Wind energy was more popular in the past in agricultural areas. The Government is intent on setting up offshore wind farms notwithstanding that the technology is not available for the depths of Maltese waters. Not only but it has made it known to a major developer, who waited to set up four wind mills generating energy, that the permission would not be given because of aesthetic reasons.
in writing. - (HU) Improving energy efficiency is the most obvious solution for reducing the emission of harmful substances. Joint action in this area can also make a real contribution to eliminating Europe's dependency on energy supplies.
The greatest opportunity for saving energy perhaps lies in the efficiency of industrial and residential buildings. This is increasingly true in the new Member States of the Union. The Socialist heavy-industry facilities and tower blocks that are home to hundreds of thousands and which are so characteristic of the region have become symbols of energy wastage. It is a welcome development that the European Commission has acknowledged the particular situation of the former Socialist countries in its action plan, and specifies the promotion of energy efficiency as a priority objective in the new Member States.
We feel it is unfortunate that several Member States are not keeping their promises when implementing the energy efficiency legislation. For example, the Hungarian government, whilst paying lip service to climate protection measures, has postponed adoption of the National Energy Efficiency Action Plan for months.
At the same time, it is to be welcomed that, despite this, some communities are taking advantage of the opportunities. A good example of this is the programme started in Óbuda, one of the largest districts of Budapest, under which many tower blocks will be refurbished in the years to come, using Community aid.
We are convinced that Europe is capable of playing a leading role in the issue of energy efficiency. It is also its primary interest. The most efficient use of energy also means a more efficient economy, new jobs, better competitiveness and, last but not least, a more liveable environment.
in writing. - First of all, I would like to welcome the initiative report by Ms Hall. As a matter of fact, this report comes at a time where all initiatives aiming at reinforcing concrete actions for greater energy efficiency should be warmly welcomed. Energy efficiency is indeed the most effective objective providing already available technological tools for genuinely and rapidly addressing the challenges of global warming and limited fossil resources. We are now embarked on a plan to cut energy consumption and it is essential that we reach our goals on schedule. But of course such a plan will require enormous costs and economical sacrifices. These costs and sacrifices will be especially very challenging for those countries with the lowest budgets and less developed economies. It is essential that the energy efficiency targets will not simply worsen the situation of the weakest economies and industries in the poorest Member States. Therefore, ad hoc transitional measures to support the most vulnerable sectors and countries while implementing the legislation are required to avoid market failures. Of course, in the long run, there is indeed huge cost-effective potential of energy conservation and stronger energy efficiency policy would very likely benefit the job market in the Union.
in writing. - (FI) There are probably few decisions as far-reaching in their effect and as self-contradictory as the Council's three-pronged plan on climate policy as stated in spring 2007: a reduction in emissions of 20%, a 20% saving in energy, and a renewables share of 20%, all by the year 2020. The third-mentioned binding target unfortunately threatens to accelerate climate change. Until this is understood, any climatic benefit can only be gained from the first two.
Saving energy specifically to improve energy efficiency is of course one of the most effective tools in the fight against climate change. There is broad consensus on this and on the content of the report in Parliament and I would like to thank Mrs Hall for making this possible.
What is creditable about this report is that it shows an understanding of the scope of the issue and the options it offers: the insistence on energy efficiency must have an effect that permeates the whole of society. It has to relate to all planning and activity at all levels. The aims of energy efficiency and the rules that apply must extend equally to equipment, buildings, energy production and transfer, transport and consumer habits.
We need to take action right away. That is why it is regrettable that Parliament should need to remind the Commission that there is already legislation in place in this area. So far the degree of implementation among the Member States has been less than satisfactory, which is something the Commission should focus its attention on.
Improving energy efficiency is about effort, where the best result as far as climate is concerned is achieved with reference to market conditions. An example of this is the various standardisation systems. We need to be wary of inflexible legislation: if the best available technology is under the yoke of a carrot and stick regime, the efforts made are sufficient. The legislator's pernickety interference in the ways and means only serves to exhaust the organisations in question.
in writing. - (PL) Madam President, Commissioner, in this debate on the rational use of energy, while agreeing with the main arguments of the rapporteur, Ms Hall, I want to draw attention to some issues that are of particular importance for the new Member States.
1. In order to narrow the gap between themselves and the most developed EU countries, the new Member States must develop two to three times faster than the latter, i.e. at an annual GNP growth rate of at least 6%. Such a growth rate will mean a significant increase in CO2 emissions, something that was not taken into account in the proposals put forward by the European Commission in its recent energy and climate change package.
2. The Commission's proposals are clearly directed at restricting the use of coal, which will mainly hit economies like that of Poland, where energy production is based mainly on burning various kinds of coal.
3. The proposal that the energy production industry will have to purchase all its CO2 emission allowances by auction as from 2013 will cause a massive increase in energy prices that will be particularly painfully felt by the domestic economies. At the present time, when the Polish energy production industry buys barely 10% of its emission allowances at auction, the price of electric power has risen by some 15% in 2007, and is set to rise in the next few years by a further 20% to 30 %.
in writing . -
This report on energy efficiency is timely - given our concerns about climate change and the need to face up to the finite energy resource of fossil fuels.
But eliminating waste of energy is positive in its own right and from a purely selfish point of view; improving energy efficiency should cut costs for households and businesses.
Many individuals are aware of the need to be more conscious of energy use. Many already know that a TV on standby uses 45pc of the electricity used by a TV that is on, that electrical equipment on standby uses 10pc of household energy in the EU and that leaving phone re-chargers plugged in uses energy - 95pc of which is wasted.
And while we can all act to switch off power to electrical gadgets, would it not be more effective is the manufacturers designed the equipment with an eye to eliminating the energy waste.
A combination of new development in manufacturing and increase awareness among consumers will yield results, but industry needs incentives to develop new products with energy efficiency in mind and the public need positive messages to educate them about the extent of energy savings which can be made in the home and office.
in writing. - (HU) As the EPP-ED rapporteur in the Committee on the Environment on the Green Paper on improving energy efficiency (Doing More with Less), I welcome the repeated and increased Community efforts in this area.
At the same time, I must express my disappointment that while the European Commission and Parliament are making serious efforts to create consensual rules and prepare implementable plans, the attitude of Member States towards realising them is in many cases inadequate.
Some Member States have missed the deadline for preparing action plans by months or more; for example, there are seven countries which, to date, have still not submitted them, even though they are already 7 months overdue.
This is not the only problem, however. There is a lack of social agreement on these plans, and the plans that have been prepared are often very anaemic, and in many cases do not reflect the realistic schedule and system of instruments for achieving the common objectives.
Consequently, we can say quite bluntly that many Member States of the Union have only paid lip service to energy efficiency, thrift and the ultimate aim of a 'low-carbon society', so what future is there for an economy, households and transport with zero carbon dioxide emissions?
It would be good if the guardian of Union legislation, the Commission, prepared summary analyses and evaluations from time to time regarding the quality of the national plans submitted, and the extent to which the Member States are implementing them.
in writing. - First of all, I would like to welcome the initiative report of Mrs Hall. As a matter of fact, this report comes at a time where all initiatives aiming at reinforcing concrete actions for greater energy efficiency should be warmly welcomed. Energy efficiency is indeed the most effective objective providing already available technological tools for genuinely and rapidly addressing the challenges of global warming and limited fossil resources. We are now embarked plan to cut energy consumption and it is essential that we reach our goals on schedule. But of course such plan will require enormous costs and economical sacrifices. These costs and sacrifices will be especially very challenging for those countries with the lowest budgets and less developed economies. It is essential that the energy efficiency targets will not simply worsen the situation of the weakest economies and industries in the poorest Member States. Therefore, ad hoc transitional measures to support the most vulnerable sectors and countries while implementing the legislation are required to avoid market failures. Of course in the long run there is indeed huge cost-effective potential of energy conservation and stronger energy efficiency policy would very likely benefit the job market in the Union.
in writing. - First of all I would like to congratulate Ms Hall on a truly comprehensive report, dedicated to improving energy efficiency and calling on the Member States that are far behind the implementation of existing legislation to take all the necessary measures.
Secondly, I am glad to concede that the report has not only pointed out ways for industrial consumers to save energy, but for small consumers as well - especially by means of raising consumer awareness and providing reliable information of the most environment-friendly options. It must be noted that the consumption of households accounts for 40% of overall energy consumption. Therefore it is an individual responsibility for all of us to contribute to maximise energy efficiency.
Thirdly, energy consumption is progressively increasing and so does the expenditure on energy. It is simple common sense to enforce measures for energy efficiency in order to gain the optimal use of means of production.
in writing. - Mr President, I congratulate Ms Hall on this report, which contains a number of sold, sensible, achievable suggestions to encourage energy efficiency. Amidst the current fuss on generation and security of supply we risk losing sight of the fact that changes in building and equipment standards, as well as how we use energy, will in themselves allow a great deal of energy capacity. I am glad to support this report and hope that it will be the start of more measures in this direction.